 



Exhibit 10.1

PARK NATIONAL CORPORATION

2005 INCENTIVE STOCK OPTION PLAN

     1. Purpose. The Park National Corporation 2005 Incentive Stock Option Plan
(this “Plan”) is intended as an incentive to encourage stock ownership by Key
Employees of Park National Corporation (the “Company”) and its Subsidiaries by
granting such Key Employees incentive stock options to purchase Common Shares of
the Company so that they may acquire or increase and retain a proprietary
interest in the long-term growth and financial success of the Company and its
Subsidiaries. This Plan is intended to promote and advance the interests of the
Company and its shareholders by encouraging such Key Employees to enter into or
remain in the employment of the Company and/or its Subsidiaries and to put forth
maximum efforts for the long-term growth and financial success of the Company
and its Subsidiaries.

     2. Definitions. For purposes of this Plan, the following terms when
capitalized shall have the meanings designated in this Section 2 unless a
different meaning is plainly required by the context. Where applicable, the
masculine pronouns shall include the feminine and the singular shall include the
plural.

     (A) “Beneficiary” shall mean the person a Participant designates to receive
(or exercise) any benefits (or rights) under this Plan that have not been
received (or are unexercised) when the Participant dies. A Beneficiary may be
designated only by following the procedures described in Section 12 of this
Plan. Neither the Company nor the Committee is required to infer a Beneficiary
from any other source.

     (B) “Board” shall mean the Board of Directors of the Company.

     (C) “Cause” shall mean with respect to any Participant:

     (i) The Participant’s conviction of, or entering into a plea of nolo
contendere to, any crime (whether or not involving the Company or any
Subsidiary) constituting a felony in the jurisdiction involved;

     (ii) Conduct of the Participant related to the Participant’s employment for
which criminal penalties, civil penalties or administratively imposed sanctions
or orders against the Participant or the Company or any Subsidiary may be sought
or imposed;

     (iii) Material violation by the Participant of the policies of the Company
or any Subsidiary including, without limitation, those set forth in the
Company’s Code of Business Conduct and Ethics or in manuals or other statements
of policies of the Company or any Subsidiary;

 



--------------------------------------------------------------------------------



 



     (iv) Serious neglect or misconduct in the performance of the Participant’s
duties for the Company or any Subsidiary or willful or repeated failure or
refusal to perform such duties; or

     (v) Breach of any written covenant or agreement with the Company or any
Subsidiary, including the terms of this Plan.

     (D) A “Change in Control” shall mean the occurrence of any one of the
following:

     (i) Any “person,” including a “group” (as such terms are used in
Subsections 13(d) and 14(d) of the Exchange Act and the rules thereunder, but
excluding the Company, any Subsidiary of the Company or any employee benefit
plan of the Company or any Subsidiary of the Company) becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of, or acquires the power to direct, directly or indirectly, the
exercise of voting power with respect to, securities which represent 50% or more
of the combined voting power of the Company’s outstanding securities thereafter;
or

     (ii) The shareholders of the Company approve a merger or consolidation of
the Company with or into another entity, in which the Company is not the
continuing or surviving entity or pursuant to which any Common Shares would be
converted into cash, securities or other property of another entity, other than
a merger or consolidation in which holders of Common Shares immediately prior to
the merger or consolidation have the same proportionate ownership of securities
of the surviving entity immediately after the merger or consolidation as they
had of Common Shares of the Company immediately before the merger or
consolidation; or

     (iii) The shareholders of the Company approve an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect).

     (E) “Code” shall mean the Internal Revenue Code of 1986, as amended, and
any regulations issued under the Code and any applicable rulings issued under
the Code. References to a particular section of the Code shall include
references to successor provisions.

     (F) “Committee” shall mean the Compensation Committee of the Board or such
other committee of at least three persons, as may be appointed by the Board from
time to time to serve at the pleasure of the Board. The Committee shall be
comprised of at least three individuals each of whom is (a) an outside director,
as defined in Treasury Regulations Section 1.162-27(e)(3)(i) and (b) a
“non-employee” director within the meaning of Rule 16b-3 under the Exchange Act
and (c) an “independent director” as that term is defined in the corporate
governance rules of the national securities exchange or

-2-



--------------------------------------------------------------------------------



 



other recognized market or quotation system upon or through which the Common
Shares are then listed or traded.

     (G) “Common Shares” shall mean the common shares, without par value, of the
Company.

     (H) “Company” shall mean Park National Corporation, an Ohio corporation,
and any and all successors to it.

     (I) “Disability” shall mean a disability within the meaning of Subsection
22(e)(3) of the Code.

     (J) “Employee” shall mean any individual who, on the applicable Grant Date,
is a common law employee of the Company or any Subsidiary. An individual who is
classified as other than a common law employee but who is subsequently
reclassified as a common law employee of the Company or any Subsidiary for any
reason and on any basis shall be treated as a common law employee only from the
date of that determination and shall not retroactively be reclassified as an
Employee for any purpose of this Plan.

     (K) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, or any successor statute.

     (L) “Exercise Price” shall mean the price at which an Incentive Option may
be exercised.

     (M) The “Fair Market Value” of a Common Share on any relevant date for
purposes of any provision of this Plan shall be determined as follows:

     (i) if the Common Shares are traded on a national securities exchange or
other recognized market or quotation system, the reported “closing price” on the
relevant date, if it is a trading day; otherwise, on the next preceding trading
day on which a sale was transacted; or

     (ii) if the Common Shares are traded over-the-counter with no reported
closing price, the mean between the lowest bid and the highest asked prices on
that quotation system on the relevant date if it is a trading day; otherwise, on
the next preceding trading day on which a sale was transacted; or

     (iii) if neither clause (i) nor clause (ii) applies, the fair market value
as determined by the Committee in good faith.

     (N) “Grant Date” shall mean the date an Incentive Option is granted to a
Participant.

     (O) “Incentive Option” shall mean an option granted under this Plan which
meets the conditions for an “incentive stock option” imposed under Subsection
422(b) of the Code. To the extent permitted by applicable laws, rules and
regulations, any

-3-



--------------------------------------------------------------------------------



 



provisions in this Plan or in any such Incentive Option which would prevent such
option from being an incentive stock option may be deleted and/or voided
retroactively to the date of the granting of such option, by the action of the
Committee; and the Committee may retroactively add provisions to this Plan or to
any Incentive Option if necessary to qualify such option as an incentive stock
option. During any single Plan Year, no Participant may be granted Incentive
Options covering more than 2,000 Common Shares (adjusted as provided in
Section 4 of this Plan, including Incentive Options that are cancelled (or
deemed to have been cancelled under Treasury Regulations
Section 1.162-27(e)(2)(vi)(B)) during the Plan Year granted.

     (P) “Key Employee” shall mean any Employee of the Company and/or any
Subsidiary who, in the opinion of the Committee, has demonstrated a capacity for
contributing in substantial measure to the success of the Company and its
Subsidiaries.

     (Q) “Normal Retirement” shall mean Termination of a Key Employee on or
after the date the Key Employee has attained age sixty-two (62).

     (R) “Option Agreement” shall mean the written agreement between the Company
and each Participant that describes the terms and conditions of each Incentive
Option.

     (S) “Participant” shall mean a Key Employee selected by the Committee to
receive Incentive Options granted under this Plan.

     (T) “Plan” shall mean the Park National Corporation 2005 Incentive Stock
Option Plan, as amended.

     (U) “Plan Year” shall mean the Company’s fiscal year.

     (V) “Subsidiary” shall mean a corporation which is a “subsidiary
corporation” of the Company as that term is defined in Subsection 424(f) of the
Code.

     (W) “Termination” or “Terminated” shall mean cessation of the
employee-employer relationship between an Employee and the Company and all
Subsidiaries for any reason.

     3. Eligibility. Any Key Employee, including those Key Employees who are
officers of the Company, shall be eligible to receive Incentive Options pursuant
to this Plan if selected as a Participant. More than one Incentive Option may be
granted to a Key Employee.

     4. Common Shares Subject to Plan. Incentive Options may be granted under
this Plan only for the purchase of Common Shares of the Company. The Common
Shares to be issued and delivered by the Company upon exercise of Incentive
Options granted under this Plan may consist of either Common Shares currently
held or Common Shares subsequently acquired by the Company as treasury shares,
including Common Shares purchased in the open market or in private transactions.
The aggregate number of Common Shares for which Incentive Options may be granted
under this Plan shall be 1,500,000. If, during the term of this Plan, there is a

-4-



--------------------------------------------------------------------------------



 



dividend or split in respect of the Common Shares, recapitalization (including,
without limitation, the payment of an extraordinary dividend), merger,
consolidation, combination, spin-off, distribution of assets to shareholders,
exchange of shares, or other similar corporate change affecting the Common
Shares, the Committee shall appropriately adjust (A) the number of Common Shares
which may be delivered under this Plan; (B) the number of Common Shares subject
to outstanding Incentive Options as well as any share-based limits imposed under
this Plan; (C) the respective Exercise Prices and other limitations applicable
to outstanding Incentive Options; and (D) any other factors, limits or terms
affecting any outstanding Incentive Options. If any outstanding Incentive Option
under this Plan for any reason expires or is terminated without having been
exercised in full, the Common Shares allocable to the unexercised portion of
such Incentive Option shall (unless this Plan shall have been terminated) become
available for subsequent grants of Incentive Options under this Plan. No
Incentive Option may be granted under this Plan which could cause any
share-based limit under this Plan to be exceeded.

     5. Administration of Plan.

     (A) This Plan shall be administered by the Committee.

     (B) The Committee shall select the Participants to be granted Incentive
Options from among the Key Employees and shall grant to such Participants
Incentive Options under, and in accordance with, the provisions of this Plan.

     (C) Subject to the express provisions of this Plan, the Committee shall
have the authority to adopt administrative regulations and procedures which are
consistent with the terms of this Plan; to adopt and amend such Option
Agreements as it deems it advisable; to determine the terms and provisions of
such Option Agreements (including the number of Common Shares with respect to
which Incentive Options are granted to a Participant who is a Key Employee, the
Exercise Price for each Incentive Option and the date or dates when each
Incentive Option or parts of it may be exercised) — which terms shall comply
with the requirements of Section 6 of this Plan; to construe and interpret such
Option Agreements; to impose such limitations and restrictions as are deemed
necessary or advisable by counsel for the Company so that compliance with the
Federal securities laws and with the securities laws of the various states may
be assured; and to make all other determinations necessary or advisable for
administering this Plan. Decisions by the Committee may be made either by a
majority of its members at a meeting of the Committee duly called and held or
without a meeting by a writing or writings signed by all of the members of the
Committee. All decisions and interpretations made by the Committee shall be
binding and conclusive on all Participants and their guardians, legal
representatives and Beneficiaries. No member of the Board or of the Committee
shall be liable for any action or determination made in good faith with respect
to this Plan or any Incentive Option granted under it.

     (D) With respect to Key Employees subject to Section 16 of the Exchange
Act, transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 under the Exchange Act. To the extent any provision of
this Plan or action by the Committee fails to so comply, it shall be deemed null
and void, to the extent

-5-



--------------------------------------------------------------------------------



 



permitted by applicable laws, rules and regulations and deemed advisable by the
Committee.

     (E) The Committee may designate any officers or Employees of the Company or
any Subsidiary to assist the Committee in the administration of this Plan but
the Committee may not delegate to them duties imposed on the Committee under
this Plan or any applicable law, rule or regulation.

     (F) Regardless of any other provision of this Plan, neither the Company nor
the Committee may “reprice” (as defined under rules adopted by the national
securities exchange or other recognized market or quotation system upon or
through which the Common Shares then are listed or traded) any Incentive Option
without the prior approval of the shareholders of the Company.

     6. Terms and Conditions of Incentive Options. Incentive Options granted
under this Plan shall contain such terms as the Committee shall determine
subject to the following limitations and requirements:

     (A) Exercise Price: Subject to the limitations of Subsection 6(G) below,
the Exercise Price per Common Share of each Incentive Option shall be equal to
the Fair Market Value of the Company’s Common Shares on the Grant Date of such
Incentive Option.

     (B) Period within which Incentive Option may be exercised: Subject to the
limitations of Subsections 6(C), 6(H), and 6(I) below, each Incentive Option
granted under this Plan shall terminate and cease to be exercisable on the fifth
anniversary of the day immediately preceding the Grant Date of such Incentive
Option.

     (C) Effect of Termination of Participant: If a Participant is Terminated
for any reason other than the death, Disability or Normal Retirement of the
Participant, all of such Participant’s Incentive Options shall be forfeited
effective immediately upon such Termination of the Participant. If the
Termination was due to the Normal Retirement of the Participant, all Incentive
Options of the Participant that are then outstanding (whether or not then fully
vested and exercisable) will become fully vested and exercisable by the
Participant and may be exercised at any time before the earlier to occur of the
expiration date of the Incentive Options specified in the respective Option
Agreements or three months beginning on the last day of employment. If the
Termination was due to the death of a Participant who was an Employee of the
Company and/or any Subsidiary at the time of the Participant’s death, all
Incentive Options of the Participant that are then outstanding (whether or not
then fully vested and exercisable) will become fully vested and exercisable and
may be exercised by the Participant’s Beneficiary at any time before the earlier
to occur of the expiration date of the Incentive Options specified in the
respective Option Agreements or 12 months beginning on the date of death. If the
Termination was due to the Disability of the Participant, all Incentive Options
of the Participant that are then outstanding (whether or not then fully vested
and exercisable) will become fully vested and exercisable and may be exercised
by the Participant at any

-6-



--------------------------------------------------------------------------------



 



time before the earlier to occur of the expiration date of the Incentive Options
specified in the respective Option Agreements or 12 months beginning on the last
day of employment.

     (D) Non-transferability: No Incentive Option granted under this Plan may be
transferred, pledged, assigned, alienated, hypothecated or otherwise disposed
of, except by will or the laws of descent and distribution. An Incentive Option
granted under this Plan shall be exercisable, during a Participant’s lifetime,
only by the Participant, the Participant’s guardian or the Participant’s legal
representative.

     (E) Aggregate annual limit on Incentive Options: The aggregate Fair Market
Value (determined as of the Grant Date of the Incentive Option) of the Common
Shares with respect to which Incentive Options are exercisable for the first
time by any Participant during any calendar year under this Plan and all other
option plans of the Company and its Subsidiaries shall not exceed $100,000 (or
other amount specified in Code Section 422(d))).

     (F) Partial exercise: Unless otherwise provided in the applicable Option
Agreement, any exercise of an Incentive Option granted under this Plan may be
made in whole or in part; provided, however, that no single purchase of Common
Shares upon exercise of an Incentive Option shall be for less than the lesser of
(i) 200 Common Shares or (ii) the full number of Common Shares for which the
Incentive Option is then exercisable.

     (G) 10% shareholder: If a Participant owns [for purposes of Subsection
424(d) of the Code] stock possessing more than 10% of the total combined voting
power of all classes of stock of the Company or any of its Subsidiaries, then
each Incentive Option granted under this Plan to such Participant shall by its
terms fix the Exercise Price per Common Share to be at least 110% of the Fair
Market Value of the Common Shares on the Grant Date of such Incentive Option.

     (H) Exercisability: Incentive Options granted to Key Employees under this
Plan shall be exercisable at such times and subject to such restrictions and
conditions as the Committee may impose at the time of grant of such Incentive
Options.

     (I) Limits on exercisability/forfeiture of exercised incentive options:
Regardless of any other provision of this Plan and unless the Committee
specifies otherwise in the Option Agreement, a Participant who fails to comply
with Subsections (I)(iii) through (ix) below will:

     (i) Forfeit all outstanding Incentive Options; and

     (ii) Forfeit all Common Shares acquired upon the exercise of any Incentive
Options on the date of Termination or within six months before and five years
after Terminating.

     The forfeitures described in Subsections (I)(i) and (ii) above will apply
if the Participant:

-7-



--------------------------------------------------------------------------------



 



     (iii) Without the Committee’s written consent, which may be withheld for
any reason or for no reason, serves (or agrees to serve) as an officer,
director, consultant or employee of any proprietorship, partnership,
corporation, limited liability company, association or other entity or becomes
the owner of a business or a partner or member of a partnership, limited
liability company, association or other entity that competes with any portion of
the Company’s (or a Subsidiary’s) business with which the Participant has been
involved at any time within five years before Termination or renders any service
(including, without limitation, business consulting) to entities that compete
with any portion of the Company’s (or a Subsidiary’s) business with which the
Participant has been involved at any time within five years before Termination;

     (iv) Refuses or fails to consult with, supply information to or otherwise
cooperate with the Company or any Subsidiary after having been requested to do
so;

     (v) Deliberately engages in any action that the Committee concludes has
caused substantial harm to the interests of the Company or any Subsidiary;

     (vi) Without the Committee’s written consent, which may be withheld for any
reason or for no reason, on the Participant’s own behalf or on behalf of any
other person, partnership, corporation, limited liability company, association
or other entity, solicits or in any manner attempts to influence or induce any
employee of the Company or any Subsidiary to leave the Company’s or Subsidiary’s
employment or uses or discloses to any person, partnership, corporation, limited
liability company, association or other entity any information obtained while an
employee or director of the Company or any Subsidiary concerning the names and
addresses of the Company’s or any Subsidiary’s employees;

     (vii) Without the Committee’s written consent, which may be withheld for
any reason or for no reason, discloses confidential and proprietary information
relating to the Company’s or any Subsidiary’s business affairs (“Trade
Secrets”), including technical information, information about services provided
and business and marketing plans, strategies, customer information and other
information concerning the Company’s or any Subsidiary’s services, promotions,
development, financing, expansion plans, business policies and practices,
salaries and benefits and other forms of information considered by the Company
or any Subsidiary to be proprietary and confidential and in the nature of Trade
Secrets;

     (viii) Fails to return all property (other than personal property),
including keys, notes, memoranda, writings, lists, files, reports, customer
lists, correspondence, tapes, disks, cards, logs, machines, technical data, or
any other tangible property or document and any and all copies, duplicates or
reproductions that have been produced by, received by or otherwise been
submitted to the Participant in the course of the Participant’s service with the
Company or any Subsidiary; or

-8-



--------------------------------------------------------------------------------



 



     (ix) Engaged in conduct that the Committee reasonably concludes would have
given rise to a Termination for Cause had it been discovered before the
Participant Terminated.

     (J) Restrictions on resale or other disposition: At the time of exercise of
any Incentive Option, the Participant exercising such Incentive Option shall
enter into an agreement with the Company pursuant to which the Common Shares
acquired upon the exercise of the Incentive Option may not be sold, transferred,
pledged, assigned, alienated, hypothecated or otherwise disposed of by the
Participant to any person other than the Company or a Subsidiary for a period of
five years after the date of exercise; provided, however, that this restriction
shall not apply in the event of the exercise of an Incentive Option following
the death, Disability or Normal Retirement of a Participant. In the event that a
Participant who acquired Common Shares upon the exercise of an Incentive Option
subsequently Terminates by reason of death, Disability or Normal Retirement, the
restrictions of this Subsection 6(J) shall immediately cease to apply. In the
event that a Participant who acquired Common Shares upon the exercise of an
Incentive Option subsequently Terminates for any reason other than death,
Disability or Normal Retirement, and such Participant desires to sell or
otherwise dispose of the Common Shares so acquired prior to the termination of
the five-year restriction period contemplated by this Subsection 6(J), such
Participant shall submit a written request to the Company to purchase such
Common Shares at a purchase price equal to the lesser of the Exercise Price at
which such Common Shares were purchased or the Fair Market Value of the Common
Shares on the date such individual Terminated, and the Participant shall be
obligated to sell, and the Company shall be obligated to purchase, the Common
Shares subject to such written request at the purchase price determined in
accordance with this sentence.

     7. Period for Granting Incentive Options. No Incentive Options shall be
granted under this Plan subsequent to the tenth anniversary of the day prior to
the date on which this Plan is adopted by the Board.

     8. No Effect Upon Employment Status. The fact that an Employee has been
designated a Key Employee or selected as a Participant shall not limit or
otherwise qualify the right of the Employee’s employer to terminate the Employee
at any time.

     9. Method of Exercise. An Incentive Option granted under this Plan may be
exercised only by written notice to the Committee, signed by the Participant, or
in the event of a Participant’s death, by the Participant’s Beneficiary. The
notice of exercise shall state the number of Common Shares in respect of which
the Incentive Option is being exercised, and shall be accompanied by the payment
in cash or by check payable to the order of the Company of an amount equal to
the Exercise Price for the Common Shares being purchased, all in accordance with
such regulations, procedures and determinations as may be adopted by the
Committee pursuant to Subsection 5(C) above. A certificate or certificates for
the Common Shares purchased upon the exercise of an Incentive Option shall be
issued in regular course after the exercise of the Incentive Option and payment
therefor. No person entitled to exercise any Incentive Option granted under this
Plan shall have any of the rights or privileges of a

-9-



--------------------------------------------------------------------------------



 



shareholder with respect to any Common Shares issuable upon exercise of such
Incentive Option until a certificate or certificates representing such Common
Shares shall have been issued and delivered.

     10. Implied Consent of Participants. Every Participant, by acceptance of an
Incentive Option under this Plan, shall be deemed to have consented to be bound,
on the Participant’s own behalf and on behalf of the Participant’s Beneficiaries
or guardian or legal representative, by all of the terms and conditions of this
Plan.

     11. Effect of Change in Control. Upon the occurrence of a Change in
Control, all Incentive Options then outstanding under this Plan shall become
fully vested and exercisable, whether or not then otherwise exercisable, and
each affected Participant will receive, upon payment of the Exercise Price,
securities or cash, or both, equal to those the Participant would have been
entitled to receive under this Plan or any applicable Option Agreement if the
Participant had already exercised the Incentive Options.

     12. Beneficiary Designation. Each Participant may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive any
benefits or to exercise any vested Incentive Option under this Plan that has not
been received or is unexercised at the Participant’s death. Each designation
made will revoke all prior designations made by the same Participant, must be
made on a form prescribed by the Committee and will be effective only when filed
in writing with the Committee. If a Participant has not made an effective
Beneficiary designation, the deceased Participant’s Beneficiary will be the
deceased Participant’s surviving spouse or, if none, the deceased Participant’s
estate. The identity of a Participant’s designated Beneficiary will be based
only on the information included in the latest beneficiary designation form
completed by the Participant and will not be inferred from any other evidence.

     13. Company Responsibility. All expenses of this Plan, including the cost
of maintaining records, shall be borne by the Company. The Company shall have no
responsibility or liability (other than under applicable securities laws) for
any act or thing done or left undone with respect to the price, time, quantity
or other conditions and circumstances of the purchase of Common Shares under the
terms of this Plan, so long as the Company acts in good faith.

     14. Requirements of Law. The grant of Incentive Options and the issuance of
Common Shares upon the exercise of Incentive Options pursuant to the terms of
this Plan shall be subject to all applicable laws, rules and regulations and to
all required approvals of any governmental agencies or national securities
exchange, market or other quotation system. Also, no Common Shares will be
issued under this Plan unless the Company is satisfied that the issuance of
those Common Shares will comply with all applicable federal and state securities
laws. Certificates for Common Shares delivered under this Plan may be subject to
any stock transfer orders and other restrictions that the Committee believes to
be advisable under the rules, regulations and other requirements of the United
States Securities and Exchange Commission, any national securities exchange or
other recognized market or quotation system upon or through which the Common
Shares are then listed or traded, or any other applicable federal or state
securities law. The Committee may cause a legend or legends to be placed on any
certificates

-10-



--------------------------------------------------------------------------------



 



issued under this Plan to make appropriate reference to restrictions within the
scope of this Section 14.

     15. Option Agreement. Each Participant receiving an Incentive Option under
this Plan shall enter into an Option Agreement with the Company in the form
specified by the Committee agreeing to the terms and conditions of the Incentive
Option and such related matters as the Committee shall, in its sole discretion,
determine.

     16. Amendment, Suspension and Termination of Plan. The Board or the
Committee may amend or suspend this Plan from time to time or terminate this
Plan at any time without the approval of the shareholders of the Company except
to the extent that shareholder approval is required to satisfy applicable
requirements imposed by (A) Rule 16b-3 under the Exchange Act, or any successor
rule or regulation, (B) applicable provisions of the Code or (C) any national
securities exchange or other recognized market or quotation system upon or
through which any of the Company’s equity securities are then listed or traded.
No such action to amend, suspend or terminate the Plan shall reduce the then
existing number of any Participant’s Incentive Options or adversely change the
terms or conditions thereof without the Participant’s consent. If the Plan is
terminated, any unexercised Incentive Option shall continue to be exercisable in
accordance with the terms of such Incentive Option.

     17. Effective Date. This Plan was adopted by the Board on January 18, 2005,
and shall be effective on the date this Plan is approved by the Company’s
shareholders. No Incentive Options may be granted under this Plan prior to the
approval of this Plan by the shareholders of the Company.

     18. Governing Law. This Plan and all actions taken hereunder shall be
governed by and construed in accordance with the laws (other than laws governing
conflicts of laws) of the United States of America and the State of Ohio.

-11-